Citation Nr: 0816637	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  04-44 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia, right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia, left knee.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1980 to 
August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and July 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The veteran testified at a video hearing before the 
undersigned veterans' law judge in December 2007. 

On March 7, 2008, the Board issued a decision denying the 
veteran's claims for increased ratings for right and left 
knee chondromalacia and service connection for tinnitus.  
Unbeknownst to the Board, the veteran submitted additional 
evidence to the RO prior to the March 2008 decision.  As a 
result, the Board has VACATED the March 7, 2008 decision and 
will replace that decision with this decision.   

FINDINGS OF FACT

1. Chondromalacia, right knee is manifested by pain, 
swelling, locking, crepitus and limitation of motion.  There 
is no evidence of subluxation, instability, or x-ray findings 
of arthritis of the right knee.

2.  Extension of the left knee is limited to 20 degrees.  
There is no evidence of subluxation, instability, or x-ray 
findings of arthritis of the left knee.
  
3.  Tinnitus is related to service.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right knee chondromalacia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Code 
5260 (2007).

2.  The criteria for a 20 percent rating for left knee 
chondromalacia have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, and 4.71a, Diagnostic Code 5261 (2007).  

3.   Service connection is warranted for tinnitus.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  The 
Court also held that, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  The Court held that a claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  This notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g. 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip. op. at 5-6.



A. Duty to Notify

An October 2003 letter provided notice of the information and 
evidence required to substantiate the claim for service 
connection for tinnitus and right knee chondromalacia as well 
as increased rating for left knee chondromalacia.   
This letter explained VA's duty to assist the veteran with 
the development of his claim and informed the veteran what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  This 
letter also advised the veteran to submit any relevant 
medical records in his possession.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

A September 2007 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

In this case, the VCAA has not been satisfied with respect to 
the requirements outlined in Vazquez-Flores.   In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
veteran was provided with post-adjudicatory notice of the 
rating criteria necessary to establish entitlement to a 
higher rating for his service-connected knee disabilities in 
the November 2004 Statement of the Case and the February 
2005, July 2007 and August 2007 Supplemental Statements of 
the Case.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records identified by him.  The 
veteran has been afforded VA examinations for each of the 
disabilities on appeal.   

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  


II.  Analysis of Claims

A.  Disability Ratings Generally

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like. 38 C.F.R. Part 4, § 4.40 (2007).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2007).  The Court has held that the Board must 
determine whether there is evidence of weakened movement, 
excess fatigability, incoordination, or functional loss due 
to pain on use or flare-ups when the joint in question is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 206, 207 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Rating Criteria - Knee Disabilities

The veteran's service-connected  knee disabilities have been 
rated under DC 5260, which governs limitation of flexion.  
Under DC 5260, a 10 percent evaluation is applicable when 
flexion is limited to 45 degrees.  A 20 percent evaluation is 
applicable where flexion is limited to 30 degrees, and an 
evaluation of 30 percent is assignable when flexion is 
limited to 15 degrees.

DCs 5256 and 5257 are also relevant in this case.  DC 5256 
assigns ratings of 30 to 60 percent for ankylosis of the 
knee.  38 C.F.R. § 4.71a, DC 5256 (2007).

DC 5257, which governs recurrent subluxation or lateral 
instability, provides for a 10 percent evaluation or slight 
recurrent subluxation or lateral instability and a 20 percent 
evaluation for moderate recurrent subluxation or lateral 
instability. A 30 percent evaluation is provided for severe 
recurrent subluxation or lateral instability. 38 C.F.R. § 
4.71a, DC 5257 (2007).

DC 5261 pertains to limitation of extension.  Under DC 5261, 
a 10 percent evaluation is assignable for extension limited 
to 10 degrees. DC 5261 provides for a 20 percent evaluation 
for extension limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
DCs 5261 (2006); see also VAOGCPREC 9-2004 (Sept. 17, 2004) 
(holding that separate evaluations under 38 C.F.R. § 4.71a, 
DC 5260 (leg, limitation of flexion) and DC 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint).  

The Board notes that full range of motion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2007).

Diagnostic Codes 5003 and 5010 pertain to arthritis.  DC 5010 
provides that arthritis that is due to trauma and 
substantiated by x-ray findings is to be evaluated as 
degenerative arthritis.  DC 5003 provides that degenerative 
arthritis established by x-ray findings is to be evaluated on 
the basis of limitation of motion under the appropriate DC 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DC, an 
evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent evaluation is assignable for x-ray 
evidence of involvement of arthritis of two or more major 
joints or two or more minor joint groups.  A 20 percent 
evaluation is assignable for x-ray evidence of involvement of 
arthritis of two or more major joints or two or more minor 
joint groups, with occasional incapacitating episodes.  38 
C.F.R. 
§ 4.71a, DC 5003 (2007).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher initial 
evaluations for knee disabilities.  These GC opinions reflect 
that a veteran who has x-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes (DCs) 5003 and 5257 provided additional 
disability is shown.  VAOPGCPREC 23-97 (July 1, 1997) (23- 
97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The General Counsel has also directed that separate ratings 
also are available if a particular knee condition causes both 
the limitation of extension and limitation of flexion of the 
same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).

C.  Analysis -  right knee disability

The RO has assigned an initial 10 percent rating for the 
veteran's right knee disability, pursuant to DC 5260. 

The veteran contends that a higher initial rating is 
warranted for service-connected chondromalacia of the right 
knee.  At his hearing, the veteran testified that he has 
difficulty performing his duties as a security guard due to 
knee pain.  He stated that his job requires him to make 
rounds to check the building and he has difficulty walking 
down steps because of knee pain.  
The veteran had active service from February 1980 to August 
1985.  Service medical records reflect that the veteran was 
seen in April 1983 with complaints of right knee pain and 
giving out of the knee that reportedly occurred after he fell 
on his knee while playing sports.  The veteran was diagnosed 
with right knee chondromalacia.    

Post-service, an August 1999 VA examination report reflects 
that the veteran had 140 degrees range of motion in both 
knees.  The examiner diagnosed chondromalacia of the knees 
bilaterally, mild.  

The veteran underwent a VA examination of the right knee in 
June 2004.  The veteran reported intermittent sharp pain in 
the knee with popping, giving way and occasional locking.  He 
also reported occasional swelling.  The veteran reported that 
his knee pain sometimes caused difficulty with activities 
such as climbing the stairs to his townhouse and pain when 
doing yard work.  

Upon physical examination, the examiner noted range of motion 
to 130 degrees, with some discomfort at 130 degrees.  There 
was no effusion.  There was tenderness of the patella tendon 
and some tenderness along the medial upper border of the 
patella.  There was joint line tenderness.  The examiner 
indicated that the knee was stable to varus and valgus stress 
and that the anterior drawer and Lachman's were negative.  
There was some patella crepitus, which was painful with 
flexion and extension, and there was patella crepitus during 
the McMurray's maneuver.  The examiner diagnosed 
chondromalacia patella with chronic knee pain and 
degenerative disease of the meniscus confirmed by MRI.  

At a July 2007 VA examination, the veteran reported bilateral 
mechanical knee pain.  He reported that flare-ups of knee 
pain occurred several times per week.  The veteran reported 
effusion occurring three to four times a week.  He reported 
signs and symptoms consistent with patellar pseudolocking on 
a daily basis.  The veteran reported that he had increased 
knee pain associated with his work as a security guard.  This 
pain was associated with prolonged walking or standing or 
climbing stairs or steep inclines.  He reported that he could 
stand or walk for 20 to 30 minutes before he had to sit down 
because of knee pain.  The veteran reported that he could 
complete activities of daily living as required but avoided 
activities that require heavy lifting, climbing ladders or 
repetitive kneeling or crouching

On physical examination, flexion of the right knee was to 110 
degrees pre-repetitive motion and 116 degrees post-repetitive 
motion.  The veteran complained of pain throughout the entire 
arc of flexion.  The veteran had extension to zero degrees, 
both before and after repetitive motion.  The examiner 
indicated that there were no true knee instability symptoms.  
The examiner indicated that there was no apparent weakness, 
fatigability or loss of coordination during or following 
three repetitions of range of motion.  A report of a June 
2007 MRI of the knees reflects an impression of no fractures 
or dislocations.  Joint spaces were maintained, and there 
were no effusions.   

Medical records from the University of Texas Southwestern 
Medical Center, dated in January 2008, note a history of knee 
injury during service.  The veteran reported constant knee 
pain, clicking, popping and swelling of the knees.  Physical 
examination of the knees found no effusions and no erythema 
or warmth of either knee.  There was medial joint line 
tenderness greater than lateral joint line tenderness 
bilaterally.  Crepitus was noted with range of motion in both 
knees.  Lachman was negative.  There was no ligamentous 
laxity on the right or the left.  Anterior and posterior 
drawers were negative bilaterally.  Impression was knee pain.

Records from the University of Texas Southwestern Medical 
Center dated in February 2008 reflect that the veteran had 
flexion to 100 degrees bilaterally.  There was a 15-degree 
extension lag on the right.  Examination of the knee revealed 
positive McMurray.  There was no swelling, joint erythema or 
induration.  Anterior and posterior drawer tests were 
negative, and Lachman's was negative.  Bilateral medial joint 
line tenderness was noted.  

After a careful review of the evidence, the Board concludes 
that there is a preponderance of the evidence against the 
veteran's claim for a higher rating for a right knee 
disability.  The evidence shows that the veteran's knee 
disability is primarily manifested by pain and swelling.  A 
higher rating is not warranted under DC 5260, as the evidence 
does not show that flexion of the right knee is limited to 30 
degrees.  Findings with respect to right knee flexion over 
the appeal period have ranged from 100 degrees to 140 
degrees.  

The Board has considered the applicability of other rating 
codes pertaining to the knee and finds that an evaluation in 
excess of 10 percent is not warranted under any of those 
codes.  The evidence does not establish that the veteran's 
right knee disability involves ankylosis, subluxation, 
instability or extension limited to 15 degrees.  Further, 
there is no evidence of x-ray findings of arthritis.  The 
Board has also considered whether a higher rating is 
warranted under the DeLuca criteria.   However, the VA 
examinations indicate that the veteran has no apparent 
weakness, fatigability or loss or coordination with 
repetitive motion, a higher rating is not warranted under 
DeLuca.

The Board concludes that the criteria for a higher initial 
evaluation for right knee chondromalacia have not been met.  
In reaching this decision, the Board considered the complete 
history of this disability as well as the current clinical 
manifestations and the effect the disabilities have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2007).  The Board also considered the doctrine of reasonable 
doubt.  However, as there is a preponderance of the evidence 
against the claim, the doctrine is not applicable. 

D.  Analysis -  left knee disability 

A 10 percent rating is currently in effect for the veteran's 
left knee disability, pursuant to Diagnostic Code 5260.

The veteran had a VA examination of the left knee in November 
2003.   The veteran reported a long history of left knee 
pain.  His complained of occasional weakness and locking in 
the knee and frequent popping with extension of the knee.  He 
reported swelling that occurred when standing for a long 
time.  He reported that he had swelling in the knee 
approximately twice a week.

The examiner noted that standing knee x-rays in August 1999 
were read as normal.  
  
On physical examination of the left knee, the VA examiner 
noted that there was no effusion.  The veteran had range of 
motion of the knee to 120 degrees.  There was an audible and 
palpable "pop" associated with the patella when the knee 
was extended from the maximum flexed position.  There was 
medial joint line tenderness.  The knee was stable to varus 
and valgus stress.  Anterior drawer and Lachman's tests were 
negative.  The examiner's diagnosis was probable 
chondromalacia of the left knee with chronic knee pain.  The 
examiner noted that the veteran had some locking and giving 
way symptoms.  An MRI was suggestive of meniscal tears but 
not definitive.  

At a June 2007 VA examination, as noted above, the veteran 
reported bilateral mechanical knee pain occurring three to 
four times a week and effusion occurring three to four times 
a week.  The veteran reported that he had increased knee pain 
associated with his duties as a security guard, including 
prolonged walking or climbing stairs or steep inclines.  He 
reported that he could complete all routine activities of 
daily living as required.  
  
The examiner noted that there was no instability.  The 
examiner noted the use of assistive devices, including a 
laterally staved knee brace that the veteran used 
intermittently for severe flare-up pain as well as a cane.  

On physical examination, the examiner indicated that there 
were normal appearing bilateral knees without effusion or 
change in skin color or temperature.  The examiner noted that 
there were no surgical scars and no ligament laxity.  
McMurray's sign was negative bilaterally.  There was a 
positive patellar compression test bilaterally with crepitus.  
The veteran had extension of the left knee to zero degrees.  
The veteran had flexion of the left knee to 120 degrees pre-
repetitive motion and 110 degrees post repetitive motion, 
with pain noted throughout the entire arc of flexion.  There 
was no apparent weakness fatigability, or loss of 
coordination during or following three repetitions of range 
of motion.  As noted above, a report of an MRI of the knees 
performed in June 2007 noted no fractures or dislocations.  
Joint spaces were maintained, and there were no effusions.   

In February 2008, the veteran submitted additional medical 
records from University of Texas Southwestern Medical Center.  
The findings contained in those records are addressed above.  
These private medical records showed that the veteran had a 
20-degree lag in extension of the left knee.  The veteran had 
flexion to 100 degrees.  Physical examination of the left 
knee found no effusions and no erythema or warmth.  There was 
medial joint line tenderness greater than lateral joint line 
tenderness bilaterally.  Lachman was negative.  There was no 
ligamentous laxity in the left knee.  Anterior and posterior 
drawers were negative. 

Records from the University of Texas Southwestern Medical 
Center dated in February 2008 indicate that the veteran had 
flexion to 100 degrees bilaterally.  There was a 15-degree 
extension lag on the right and 20 degree extension lag on the 
left.  Examination of the knees revealed positive McMurray.  
There was no swelling, joint erythema or induration.  
Anterior and posterior drawer tests were negative, and 
Lachman's was negative.  Bilateral medial joint line 
tenderness was noted.  There was crepitus with range of 
motion.  

The private medical records dated in February 2008 indicated 
that extension of the left knee was limited to 20 degrees.  
Based on this limitation of extension, the Board finds that a 
20 percent rating is warranted for left knee chondromalacia 
under DC 5261.  A rating in excess of 20 percent is not 
warranted under any of the pertinent Diagnostic Codes.  A 
rating in excess of 20 percent is not applicable in this 
case, as there is no evidence of ankylosis, severe recurrent 
subluxation or instability of the left knee, flexion limited 
to 15 degrees or extension limited to 20 degrees.  Based on 
the above evidence, the Board concludes that a 20 percent 
rating is most appropriate for the veteran's left knee 
disability.  

E. Service connection for tinnitus

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran claims that tinnitus was caused by noise exposure 
during service.  At his hearing before the Board, the veteran 
testified that he went to the rifle range to practice during 
service and did not have proper hearing protection.  The 
veteran testified that he subsequently had ringing in his 
ears for a few weeks.  The veteran also alleges exposure to 
noise from heavy machinery during service.

Service medical records show that the veteran was seen in 
September 1981 with complaints of earache in both ears.  He 
reported firing a weapon without ear plugs.  The veteran was 
referred for an audiological consultation.  A report of a May 
1985 audiological consultation reflects a diagnosis of 
chronic hearing loss, right greater than left.  The report of 
the veteran's May 1985 separation examination noted decreased 
hearing.  

Post-service private and VA medical records reflect a 
diagnosis of bilateral recurrent tinnitus.  

The veteran had a VA examination in April 2004.  The examiner 
opined that tinnitus is not related to service.  The examiner 
reasoned that service medical records are negative for 
complaints of tinnitus and that complaints of tinnitus were 
first shown several years after separation from service.  

An October 2004 letter from Dr. G.W., D.O., reflects that he 
veteran was seen for audiometric and otolaryngology 
evaluation.  His complaints included hearing loss and 
tinnitus.  The veteran reported that tinnitus had started in 
the past several years.  The physician opined that the 
veteran's hearing loss started with noise exposure in the 
military.  He did not provide an opinion regarding the 
etiology of the veteran's tinnitus.

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection for tinnitus is 
warranted.  Although complaints of tinnitus were not noted 
during service, service medical records do show complaints of 
ear pain following exposure to rifle noise.  The veteran has 
provided credible testimony of his exposure to loud noises in 
service, and he is competent to report his experiences, such 
as being exposed to loud noise, and observable symptoms, such 
as ringing in his ears.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Therefore, the veteran satisfies the second 
element for establishing entitlement to service connection by 
having provided lay testimony of in-service incurrence of an 
injury.  While there is no medical opinion that specifically 
relates the veteran's tinnitus to noise exposure during 
service, a physician has opined that the veteran's hearing 
loss is related to in-service noise exposure.  The Board 
finds the evidence to be in relative equipoise regarding the 
etiology of the veteran's tinnitus.  Accordingly, resolving 
reasonable doubt in the veteran's favor, service connection 
is granted for tinnitus.    

F.  Extraschedular considerations

In exceptional cases, an increased evaluation is available on 
an extraschedular basis. In this case, however, there is no 
indication that the schedular criteria are inadequate to 
evaluate the disabilities considered in this appeal. The 
veteran does not allege, and the evidence does not establish, 
that the veteran's knee disabilities, alone, cause marked 
interference with employment.  The veteran has testified that 
he has not missed any work due to his knee disabilities.  The 
evidence also does not establish that these disabilities 
necessitate frequent periods of hospitalization.  Therefore, 
the Board therefore finds that the veteran's claims for 
increased evaluations do not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.


ORDER

An increased initial rating for chondromalacia, right knee, 
is denied.

An 20 percent rating is granted for chondromalacia, left 
knee, subject to regulations governing the payment of 
monetary benefits.

Service connection for tinnitus is granted. 


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs
 Department of Veterans Affairs


